              Case 1:20-cv-00831 ECF No. 1 filed 08/28/20 PageID.1 Page 1 of 9



                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN

JADE PIG VENTURES – EGR, LLC, CASE NO. 20-cv-831

                  Plaintiff,                 JUDGE

         v.                                  DEFENDANT ATHLETA LLC’S
                                             NOTICE OF REMOVAL
ATHLETA LLC,
                                             Removed from the 63rd District Court,
                  Defendant.                 Kent County, Michigan, Case No.
                                             D20C03119-LT, Judge O’Hara

         Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Athleta LLC

(“Athleta”), expressly reserving all questions other than that of removal, hereby

removes the above-captioned action from the 63rd District Court, Kent County,

Michigan to the United States District Court for the Western District of Michigan,

and in support thereof states as follows:

         1.       On July 1, 2020, Plaintiff Jade Pig Ventures – EGR, LLC (“Jade Pig”)

filed a complaint against Athleta in the 17th Circuit Court, Kent County, Michigan,

Case No. 20-04417-CBB (the “Rent Lawsuit”), asserting a claim for breach of

contract against Athleta for unpaid rent on the premises located at 2213 Wealthy

Street SE, Suite 100, East Grand Rapids, Michigan 49506 (the “Premises”). That

case was removed from the 17th Circuit Court, Kent County, Michigan to the

United States District Court for the Western District of Michigan, commencing

Case No. 20-cv-00664.



{9050144: }
              Case 1:20-cv-00831 ECF No. 1 filed 08/28/20 PageID.2 Page 2 of 9



         2.       On August 11, 2020, Jade Pig filed this complaint (the “Eviction

Complaint”) against Athleta in the 63rd District Court, Kent County, Michigan,

Case No. D20C03119-LT (the “Eviction Lawsuit”), seeking to evict Athleta from

the Premises based on nonpayment of rent. On August 21, 2020, Athleta received

the Summons and Complaint. Pursuant to 28 U.S.C. § 1446(a), true and correct

copies of the Summons and Eviction Complaint received by Athleta in the Eviction

Lawsuit are attached hereto and incorporated herein as Exhibit 1.

         3.       Removal is proper under 28 U.S.C. §§ 1441(a) and 1332 because Jade

Pig and Athleta are citizens of different States and the amount in controversy of the

Lawsuit is in excess of $75,000.00, exclusive of interest and costs. Furthermore,

the Rent Lawsuit and the Eviction Lawsuit should be consolidated in this Court, as

they involve common questions of fact and stem from the same transaction or

occurrence.

         4.       Jade Pig purports to allege a claim for eviction against Athleta for

possession of the Premises. Jade Pig’s eviction claim centers upon a written Lease

dated August 30, 2017 (the “Lease”) for the Premises. See Exhibit A to Eviction

Complaint at Exhibit 1-A.

         5.       This Court has jurisdiction over this Lawsuit pursuant to 28 U.S.C. §§

1332(a) and 1441(b) because there is complete diversity of citizenship between

Jade Pig and Athleta and the amount in controversy exceeds $75,000.00.


{9050144: }                                   2
              Case 1:20-cv-00831 ECF No. 1 filed 08/28/20 PageID.3 Page 3 of 9



I.       DIVERSITY OF CITIZENSHIP

         6.       Where an action involves a limited liability company, like this

Lawsuit, such company is considered a citizen of every jurisdiction of which any

member is a citizen. Delay v. Rosenthal Collins Grp., LLC, 585 F.3d 1003, 1005

(6th Cir. 2009).

         7.       Upon information and belief, and based upon other court filings, the

members of Jade Pig are Scott D. Wierda (“Wierda”), an individual who resides in

Michigan, and/or Brian G. DeVries (“DeVries”), an individual who resides in

Michigan. Wierda and DeVries are citizens of Michigan and, therefore, Jade Pig is

a citizen of Michigan.

         8.       The Eviction Complaint filed in the Eviction Lawsuit does not provide

the state(s) of which the member(s) of Jade Pig is/are citizens, but, upon

information and belief, none of Jade Pig’s members are citizens of California or

Delaware.

         9.       Athleta is a Delaware limited liability company with its principal

place of business in San Francisco, California. Athleta’s sole member, The Gap,

Inc. (“Gap”), is a Delaware corporation with its principal place of business in San

Francisco, California. Gap is a citizen of Delaware and California and, therefore,

Athleta is a citizen of Delaware and California.




{9050144: }                                  3
              Case 1:20-cv-00831 ECF No. 1 filed 08/28/20 PageID.4 Page 4 of 9



         10.      Accordingly, for removal purposes, Jade Pig is a citizen of Michigan,

and Athleta is a citizen of Delaware and California. The parties therefore are

completely diverse and were so at the time the Lawsuit was filed.

II.    AMOUNT IN CONTROVERSY

         11.      For an eviction/non-monetary claim under which a party seeks

possession of real property, like Jade Pig’s sole claim in this Eviction Lawsuit, the

amount in controversy determination is based upon the monetary value of the

object of the litigation.           Northup Properties, Inc. v. Chesapeake Appalachia,

L.L.C., 567 F.3d 767, 770 (6th Cir. 2009) (it is well-settled law that in a case

involving a non-monetary claim, courts “measure the amount in controversy by

‘the value of the object of the litigation.’”) (citation omitted). See Poplar Avalon,

LLC v. Sprintcom, Inc., W.D. Tennessee No. 2:16-cv-2393, 2016 WL 3661571, *3

(July 5, 2016) (finding jurisdiction over a forcible entry and detainer action

because, from plaintiff’s perspective, the economic value of the rights that plaintiff

seeks to protect is the value of defendant’s leasehold rights to possess the

property).1 In Poplar Avalon, LLC, the economic value of the leasehold rights to

possess the property may be measured by any of the following tests: “the rent due

for the existing lease term, the rent for the remainder of the lease including any

renewal terms.” Id. *1.
1
  See also, CP Commercial, LLC cases, U.S. District Court, N.D. Ohio Case Nos. 20-cv-01321, 20-cv-01323, and
20-cv-01327 (removal of forcible entry and detainer actions was appropriate on the same bases alleged herein in
other landlord/tenant litigation against The GAP, Inc. and its affiliates).

{9050144: }                                           4
              Case 1:20-cv-00831 ECF No. 1 filed 08/28/20 PageID.5 Page 5 of 9



         12.      In the Eviction Complaint, Jade Pig alleged that Athelta was in arrears

in the amount of $42,680.28 as of August 11, 2020. Jade Pig’s alleged damages

continue to accrue because Athleta continues not to pay rent in full as it becomes

due.

         13.      Based on Athleta’s calculations, as of the date of this Response, the

accrued base rent and CAM owed for April, May, June, July, and August 2020

totals an amount not less than $42,073.14.2 This amount is exclusive of other

required payments, late fees, and any expenses that Jade Pig alleges it is entitled to

in conjunction with enforcing the Lease, including its attorneys’ fees.

         14.      With regard to the Eviction Complaint, the amount-in-controversy is

the remaining value of the leasehold interest, in addition to the alleged back rent

and other damages.

         15.      Pursuant to the Lease, the original lease term is “a period of five (5)

Lease Years, commencing on the Commencement Date.”3 The original Lease term

ends on November 30, 2022. The Lease further provides for an option to extend

the term for an additional five (5) years. The base rent due for the existing lease

term is $6,549.00 per month, and the base rent for the five-year option period is

$7,868.67 per month.4 Pursuant to the Lease, the total monthly rent includes the

applicable base rent, plus other required payments, as well as interest and late
2
  See attached Exhibit 2, Declaration of Bryan Dyer.
3
  Lease, Exhibit 1-A, p. 1.
4
  Lease, Exhibit 1-A, p. 12.

{9050144: }                                            5
              Case 1:20-cv-00831 ECF No. 1 filed 08/28/20 PageID.6 Page 6 of 9



fees.5 Section 28.13 of the Lease provides that the prevailing party in litigation

arising from enforcement of the Lease is entitled to its “costs of suit and reasonable

attorneys’ fees.”

           16.      The total amount remaining under the Lease from April 1, 2020

through November 30, 2027, the end of the Option Term, is at least $964,449.68,

an amount far exceeding the jurisdictional amount in controversy.

           17.      Under any of the tests set forth in Poplar Avalon, LLC to determine

the amount in controversy, the jurisdictional requirement under 28 U.S.C. §

1332(a) is easily satisfied.

III. TIMELINESS OF REMOVAL
           18.      Athleta received a copy of the Summons and Eviction Complaint in

the Lawsuit on August 21, 2020.

           19.      Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is timely

filed within thirty (30) days of Athleta’s notice and receipt of the Eviction

Complaint.

IV. VENUE IS PROPER
           20.      The Lawsuit was filed in the 63rd District Court, Kent County,

Michigan and, therefore, venue is proper in this Court pursuant to 28 U.S.C. §§

115(a), 1391, 1441(a), and 1446.



5
    Lease, Exhibit 1-A, p. 12.

{9050144: }                                   6
              Case 1:20-cv-00831 ECF No. 1 filed 08/28/20 PageID.7 Page 7 of 9



V.     NOTICE TO PLAINTIFF AND THE STATE COURT
         21.      Contemporaneously with the filing of this Notice of Removal, and

pursuant to 28 U.S.C. § 1446(d), written notice of this filing and any attendant

supplementary papers required by this Court will be provided to Jade Pig, and a

copy of the Notice of Removal will be filed with the 63rd District Court, Kent

County, Michigan.

         WHEREFORE, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Athleta

hereby removes this action from the 63rd District Court, Kent County, Michigan to

the United States District Court for the Western District of Michigan, and requests

that this action proceed as properly removed to this Court.

Dated: August 28, 2020              Respectfully submitted,

                                    /s/ Timothy J. Lowe
                                    MCDONALD HOPKINS, PLC
                                    Timothy J. Lowe (P68669)
                                    Mark W. Steiner (P78817)
                                    39533 Woodward Avenue, Suite 318
                                    Bloomfield Hills, MI 48304
                                    (248) 646-5070
                                    tlowe@mcdonaldhopkins.com
                                    msteiner@mcdonaldhopkins.com

                                    and




{9050144: }                                  7
              Case 1:20-cv-00831 ECF No. 1 filed 08/28/20 PageID.8 Page 8 of 9



                                    MICHAEL GEIBELSON (admission pending)
                                    DANIEL ALLENDER (admission pending)
                                    ROBINS KAPLAN LLP
                                    2049 Century Park East
                                    Suite 3400
                                    Los Angeles, California 90067
                                    Phone: 310.552.0130
                                    Fax: 310.229.5800
                                    Email:      mgiebelson@robinskaplan.com
                                                dallender@robinskaplan.com

                                    Counsel for Defendant
                                    Athleta LLC




{9050144: }                                  8
              Case 1:20-cv-00831 ECF No. 1 filed 08/28/20 PageID.9 Page 9 of 9



                              CERTIFICATE OF SERVICE

         I certify that on August 28, 2020, I electronically filed the foregoing Notice

of Removal with the Clerk of the Court using the E-Filing System which will send

notification of such filing to all counsel of record.


                                          By: /s/ Timothy J. Lowe
                                                Timothy J. Lowe (P68669)




{9050144: }                                  9
